DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on October 14, 2021.
Claims 1 – 20 are pending.
Claims 1, 6, 7, 10, 11, 16, 17, and 20 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 10/14/2021 have been fully considered and are persuasive to the rejection of claims 1 – 20 under  35 U.S.C. 103 and said rejections are withdrawn, but applicant’s amendment necessitated a new search and consideration resulting in a new grounds of rejections for claims 1 – 20 under  35 U.S.C. 103.  The examiner here now responds to each argument. Underlined text indicates claim language that was amended since the last office action.
In regard to claims 1 – 4, 8, 11 – 14, and 18 the applicant argues that the combination of Banasky and Gurusany fails to disclose or suggest:
A) “in response to the determining that the first vehicle and the second vehicle are
either travelling to the same destination or have departed from the same location: . . . wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle a same media content from the playlist of media content at the same time”  (as recited in claim 1 and substantially replicated in claim 11).
The applicant states:
“. . . The Office Action acknowledges that Banasky does not teach transmitting the playlist to the first vehicle and the second vehicle for concurrent presentation, as recited 

Gurusamy is directed to a single vehicle that may direct audio to a location of
a given user. See Gurusamy, § [0167] . . . That is, Gurusamy describes outputting two different audio tracks to two different people in the same vehicle. Gurusamy is not concerned with transmitting the playlist to the first vehicle and the second vehicle for concurrent presentation, much less generating, in the first vehicle and the second vehicle a same media content from the playlist of media content at the same time, as claimed. Accordingly, Gurusamy fails to render obvious at least the abovementioned feature of Applicant's claims.

For at least these reasons, claims 1 and 11 and all the claims that depend there from are patentable (Applicant’s remarks pages 7 – 8).

A) In response to applicant’s argument:
The applicant’s amendment to the independent claims 1 and 11 substantially changed the scope of the independent claims by requiring the concurrent presentation of the playlist to generate in the first vehicle and the second vehicle a same media content from the playlist of media content at the same time.  The applicant is correct that the requirement recited in the claims are not taught by the combination of Banasky and Gurusany.  Thus, the applicant’s argument is persuasive but therein, the applicant’s amendment necessitated further search and consideration which discovered new prior art Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) which in combination with Banasky teaches the amended limitation.  Bertolami is directed to a system and method for adjusting quality levels during synchronized media content presentation between devices that are playing the same content at the same time, and utilizes a playlist of media content to enable a same media content to be concurrently presented to a plurality of devices at the same time, where the devices may include vehicle entertainment systems (see Bertolami  ¶ [0021], ¶ [0038], ¶ [0042], ¶ [0050], ¶ [0060]) and the rejections described below.  Therein, while the rejections to said claims under 35 U.S.C. 103 over Banasky and Gurusany are withdrawn, new grounds of rejection caused by the applicant’s amendment were found and claims  1 – 2, 4, 10 – 12, 14, and 20 are  rejected under 35 U.S.C. 103 over Banasky and 
In regard to claims 6 – 7, 9 - 10, 16, 17, 19 and 20, the applicant argues that the combination of Banasky, Gurusany, and Sharma fails to disclose or suggest:
A) “generating the playlist based on a selection of a user in the first vehicle, in response to generating the playlist, presenting on an interface in the second vehicle an offer to listen to the generated playlist from the first vehicle; and in response to receiving acceptance of the offer via the vehicle’s interface, transmitting the generated playlist via a network to the second vehicle” (as recited in claim 10 and substantially replicated in claim 20).
The applicant states:
“ . . . In particular, claims 10 and 20 are directed to generating the playlist in a first
vehicle and transmitting a notification to a second vehicle to generate that same playlist for presentation.

The Examiner relies on Sharma for allegedly rendering obvious Applicant's
claims for inserting scenes from a second movie to a first movie.

Sharma is directed to listening to a radio at home and then entering a vehicle where the system then identifies the songs being played and generates the same song for presentation in the vehicle. See Sharma, §] [0067]. Further, Sharma describes receiving
messages from the user device or indications that a particular song was recently played at home before that individual entering the vehicle. Sharma is not concerned with generating the playlist in a first vehicle, presenting on an interface in the second vehicle an offer to listen to the generated playlist from the first vehicle, as claimed, and instead simply sends the song being consumed in a home to the vehicle. Accordingly, Sharma fails to render obvious at least the abovementioned feature of Applicant's claims.

For these reasons, Applicant respectfully requests an indication of Allowability of claims 10 and 20. (Applicant’s remarks pages 8 – 9).

A) In response to applicant’s argument:
Upon review, the applicant’s argument is persuasive that the cited prior art Banasky, Gurusany, and Sharma does not explicitly teach the limitations and elements of claims 10 and 20, therein the rejections to said claims 10 and 20 under 35 U.S.C. 103 over Banasky, Gurusany, and Sharma are 
The rejections to claims 5 and 15 under 35 U.S.C. 103 over Banasky, Gurusany, and Gantt are withdrawn because of the new grounds of rejection to independent claims 1 and 11 but said claims are now rejected under 35 U.S.C. 103 over Banasky, Bertolami, and Gantt.  The applicant is directed to the respective rejections below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 was filed after the mailing date of the application on 10/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting Analysis
The applicant has filed applications 16/810060, 16810065, 16810067, 16826535, 16913693, 16913694, 16945134, and 16945140 that are co-pending with the instant application and that the applicant has identified to be relevant to the instant application.  At this time of examination, the instant application appears to claim only subject matter directed to an invention that is independent and 
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for providing vehicle associated concurrent content presentation over a network for in-vehicle use wherein a computerized system determines that a first vehicle and a second vehicle are either traveling to the same destination or departing from the same location, and if so, generating a playlist of media content and transmitting the playlist to the first vehicle and the second vehicle for concurrent presentation.  The techniques recited by the claimed invention provides a specific improvement for sharing media content amongst persons having social connections.  

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4, 10 – 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami).
In regard to claim 1, Banasky teaches a method for concurrent content presentation (see  ¶ [0004] “ . . . A method of coordinating a plurality of road vehicles includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, uploading the information to a server wirelessly, and downloading the information from the server wirelessly to at least one of the first vehicle and the second vehicle . . .”), the method comprising: determining that a first vehicle and a second vehicle are either travelling to the same destination or have departed from the same location (see  Fig. 3, ¶ [0024] “ . . . Referring to FIG. 3, a method of coordinating a plurality of road vehicles 300 is disclosed that illustrates the steps of setting up and taking a road trip, according to one embodiment. Starting at step 302, at step 304, the road trip is defined by any current participants in the road trip, which occurs during a planning stage of the road ; 
in response to the determining that the first vehicle and a second vehicle are either travelling to the same destination or have departed from the same location (see Fig. 3, ¶ [0027] “. . . information pertaining to each of the vehicles is obtained, at step 316, which is relevant to the road trip with which the vehicles are involved. Such may include identity of the participants in respective vehicles, beginning location, planned start time when they can get on the road, and the like. The identification of people in the trip can be accomplished by manual registration or assisted by facial recognition, near field communication, Bluetooth, GPS, cell phone (such as via camera 208 of cellphone 206), or other sensing strategies . . .”): generating a playlist of media content (see  ¶ [0034] “ . . . an ability to automatically recommend or schedule hotel, restaurant, route, playlists, etc. based on trip factors, participant preferences, or other information . . .”).
Banasky fails to explicitly teach and transmitting the playlist to the first vehicle and the second vehicle for concurrent presentation, wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle a same media content from the playlist of media content at the same time.  However Bertolami teaches and transmitting the playlist (see ¶ [0042] “. . . transmitting media content streams to each of multiple user devices that are participating in a synchronized media playback session . . .”) to the first vehicle and the second vehicle (see ¶ [0060] “. . . User devices 306 can include any one or more user devices suitable for presenting media content and/or participating in a synchronized media playback session. For example, in some embodiments, user devices 306 can include a mobile phone, a tablet computer, a smart television, a media player, a desktop computer, a vehicle entertainment system . . .”) for concurrent presentation (see ¶ [0021] “ . . . a playlist of media content items, and/or any other suitable collection of media content items) to be simultaneously presented on each user device of the multiple user devices . . .”), wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle a same media content (see ¶ [0050] “ . . . process 200 can transmit instructions to each of the user devices participating in the synchronized media playback session to begin presentation of the media content item using the media content streams transmitted to each user device. For example, as described above in connection with block 124 of FIG. 1, the instructions can cause each user device to begin simultaneous presentation of the media content item . . .”) from the playlist of media content (see ¶ [0042] “. . . the media content item can be a media content item included in a playlist or other collection of media content items . . . “) at the same time (see ¶ [0038] “. . . the server can transmit an instruction to all of the user devices in synchronized media playback session to being playback of the video at a particular clock time . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for adjusting quality levels during synchronized media content presentation between devices that are playing the same content at the same time, as taught by Bertolami, into a system and method for coordinating a plurality of road vehicles includes obtaining information related to a first vehicle that is relevant to a road trip with which 
In regard to claim 2, the combination of Banasky and Bertolami teaches wherein a first user of the first vehicle and a second user of the second vehicle are connected via a social network (see Banasky ¶ [0033] “. . . the system provides the ability for each person in the road trip to manually identify preferences or allow the system to glean traveler preferences based on other methods, such as social media accounts (i.e., Facebook, etc.). In such fashion, social media sites may be tied to the road trip such that others in the road trip can access preferences and other road trip information from a social media site that, in one embodiment, is linked to the road trip and, therefore, accessible via the social media site. As the road trip progresses, a strategy based on votes and user preferences of all individuals in the road trip may be employed to determine restaurant, hotel, route, playlist, etc. with the trip lead arbitrating. In such fashion, a cluster, or many or all vehicles, may participate in a decision to stop for a rest, food, etc.  . . “).
In regard to claim 4, the combination of Banasky  and Bertolami teaches wherein determining that the first vehicle and the second vehicle are travelling to the same destination (see Banasky  ¶ [0024] as described for the rejection of claim 1 and is incorporated herein) comprises:
identifying a destination of the first vehicle (see Banasky Fig. 3, primary vehicle 308, Fig. 4 – vehicle 402); identifying a destination of the second vehicle (see Fig. 4 –vehicle 404 or 406 “ see Banasky ¶ [0030] . . . FIG. 4 illustrates a symbolic road trip 400. Road trip 400 shows a first vehicle 402, a second vehicle 404, and a third vehicle 406 on the way to a final destination 408.; and in response to identifying the destination of the first vehicle and the destination of the second vehicle (see Banasky Fig. 3, ¶ [0026] . . . After the road trip is defined 304, vehicles are identified 306, and the primary vehicle 308 is optionally identified, at step 310, it may be necessary or desirable to invite others on the road trip as well. Such invitations may be sent from vehicle to vehicle using in-vehicle communications systems, , determine that the destination of the first vehicle matches the destination of the second vehicle (see Banasky ¶ [0031]” . . . Vehicles 402-406 are directed to travel to destination 408, having any number of stopping locations along the way. As stated in method 300, communication to and from each vehicle, in one embodiment, is via a wireless communication to one or more cellphone towers 412, 414. That is, communication is via a communication device such as system 22 of vehicle 10, and may be to the nearest cell tower. Communication from cell towers 412, 414 is further sent to a server 416, which, in one embodiment, corresponds to cloud computing devices or server 28 described above. Road trip 400 occurs or unfolds over time as vehicles 402-406 coordinate their activity, during which time some or all of vehicles 402-406 may seek to meet at locations such as rest stops 418, hotels 420, restaurants 422, campgrounds 424, and entertainment locations 426 along the way to destination 408. . . “).
In regard to claim 10, the combination of Banasky and Bertolami teaches wherein generating the playlist of media content (see Banasky ¶ [0034] as described for the rejection of claim 1 and is incorporated herein): comprises: generating the playlist based on a selection of a user in the first vehicle (see Bertolami ¶ [0021] “ . . . a synchronized media playback session can allow a series of media content items (e.g., a playlist of media content items, and/or any other suitable collection of media content items) to be simultaneously presented on each user device of the multiple user devices. As yet another example, in some embodiments, a synchronized media playback session can allow a user device participating in the synchronized media playback session to select a video, pause a video, and/or switch to a different video, and can cause the action performed by the user device to be mirrored on the other , in response to generating the playlist, presenting on an interface in the second vehicle an offer to listen to the generated playlist from the first vehicle (see Bertolami ¶ [0050] “ . . . a media content item presented in a synchronized media playback session can include any suitable features, such as indications of other user devices participating in the session, features that allow a user device participating in the session to alter playback of the media content item (e.g., pause the media content item, jump to a different playback position, and/or alter playback in any other suitable manner) that causes the playback to be altered on all user devices in the session, and/or features that allow users of the user devices to interact with each other (e.g., via a messaging interface, and/or in any other suitable manner) . . .”); and in response to receiving acceptance of the offer via the vehicle’s interface (see Bertolami ¶ [0028] “ . . . the second user device can request the video to be presented in the synchronized playback session from the server and/or can request to join the synchronized media playback session. Similarly to as described above in connection with block 102, in some embodiments, the second user device can request to join and/or initiate the synchronized media playback session through selection of a link, and/or in any other suitable manner. For example, the second user device can accept a request to join a synchronized playback session in which a video content item is to be played back. In another example, the second user device can launch an application and can select a playback session from a list of playback sessions in which video content items are being played back . . .”), transmitting the generated playlist via a network to the second vehicle (see Bertolami ¶ ¶ [0029-0030] “ . . . .  a user device can create a playlist of videos by selecting videos from a group of available videos and/or arranging the videos in an order of to be presented during the synchronized media playback session.  At 106, the server can begin transmitting video data corresponding to the requested video to the first user device and the second user device. In some embodiments, the server can transmit the video data to the first user device and the second user device 
The motivation to combine Bertolami with Banasky is described for the rejection of claim 1 and is incorporated herein.  Additionally, Bertolami provides communications between users to enable approval from a user to accept the simultaneous playback session.
In regard to claim 11, Banasky teaches a system for concurrent content presentation, the system comprising control circuitry (“ . . . A system for communicating, comprising a communication device positioned in a first road vehicle and configured to obtain information related to the first vehicle that is relevant to a road trip with which the first vehicle and a second vehicle are involved, wirelessly upload the information to a server, and wirelessly download the information from the server to at least one of the first vehicle and the second vehicle . . .”) configured to: determine that a first vehicle and a second vehicle are either travelling to the same destination or have departed from the same location (see  Fig. 3, ¶ [0024] as described for the rejection of claim 1 and is incorporated herein); in response to the determining that the first vehicle and a second vehicle are either travelling to the same destination or have departed from the same location  (see  Fig. 3, ¶ [0027] as described for the rejection of claim 1 and is incorporated herein) generate a playlist of media content (see  ¶ [0034] as described for the rejection of claim 1 and is incorporated herein);
Banasky fails to explicitly teach and transmit the playlist to the first vehicle and the second vehicle for concurrent presentation, wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle a same media content from the playlist of media content at the same time.  However Bertolami teaches and transmitting the playlist (see ¶ [0042] as described for the rejection of claim 1 and is incorporated herein) to the first vehicle and the second vehicle (see ¶ [0060] as described for the rejection of claim 1 and is incorporated herein) for concurrent presentation (see ¶ [0021] as described for the rejection of claim 1 and is incorporated herein) wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle a same media content (see ¶ [0050] as described for the rejection of claim 1 and is incorporated herein) from the playlist of media content (see ¶ [0042] as described for the rejection of claim 1 and is incorporated herein) at the same time (see ¶ [0038] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Bertolami with Banasky is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 12, the combination of Banasky and Bertolami teaches wherein a first user of the first vehicle and a second user of the second vehicle are connected via a social network (see Banasky ¶ [0033] as described for the rejection of claim 2 and is incorporated herein).  
In regard to claim 14, the combination of Banasky and Bertolami teaches wherein the control circuitry configured to determine that the first vehicle and the second vehicle are travelling to the same destination (see Banasky  ¶ [0024] as described for the rejection of claim 1 and is incorporated herein) comprises:
identifying a destination of the first vehicle (see Banasky Fig. 3, primary vehicle 308, Fig. 4 – vehicle 402);; identifying a destination of the second vehicle(see Fig. 4 –vehicle 404 or 406,  see Banasky ¶ [0030] as described for the rejection of claim 4 and is incorporated herein); and
in response to identifying the destination of the first vehicle and the destination of the second vehicle (see Banasky Fig. 3, ¶ [0026] as described for the rejection of claim 4 and is incorporated herein), determine that the destination of the first vehicle matches the destination of the second vehicle (see Banasky ¶ [0031] as described for the rejection of claim 4 and is incorporated herein).
In regard to claim 20, the combination of Banasky and Bertolami teaches wherein the control circuitry is configured to generate the playlist of media content (see Banasky ¶ [0034] as described for the rejection of claim 1 and is incorporated herein) comprises : generating the playlist based on a selection of a user in the first vehicle (see Bertolami ¶ [0021]  as described for the rejection of claim 10 and is incorporated herein) , in response to generating the playlist, presenting on an interface in the second vehicle an offer to listen to the generated playlist from the first vehicle (see Bertolami ¶ [0050] as described for the rejection of claim 10 and is incorporated herein); and in response to receiving acceptance of the offer via the vehicle’s interface (see Bertolami ¶ [0028] as described for the rejection of claim 10 and is incorporated herein), transmitting the generated playlist via a network to the second vehicle (see Bertolami ¶ ¶ [0029-0030] as described for the rejection of claim 10 and is incorporated herein).
The motivation to combine Bertolami with Banasky is described for the rejection of claim 10 and is incorporated herein.
Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) as applied to claims 1 – 2, 4, 10 – 12, 14, and 20 in further view of Gurusamy Sundaram (U.S. 2011/0106375 A1; herein referred to as Gurusany).
In regard to claim 3, the combination of Banasky and Bertolami fails to explicitly teach wherein transmitting the playlist over a network, the network is one of a 3G network, a 4G network, an LTE network, an LTE-Advanced (LTE-A) network, a Global System for Mobile Communications (GSM) network, a Code Division Multiple Access (CDMA) network, a Wideband Code Division Multiple Access (WCDMA) network, an Ultra Mobile Broadband (UMB) network, a High-Speed Packet Access (HSPA) network, an Evolution Data Optimized (EV-DO) network, or a Universal Mobile Telecommunications System (UMTS) network.  However, Gurusamy teaches wherein transmitting the playlist over a network, the network is one of a 3G network, a 4G network, an LTE network, an LTE-Advanced (LTE-A) network, a Global System for Mobile Communications (GSM) network, a Code Division Multiple Access (CDMA) network, a Wideband Code Division Multiple Access (WCDMA) network, an Ultra Mobile Broadband (UMB) network, a High-Speed Packet Access (HSPA) network, an Evolution Data Optimized (EV-DO) network, or a Universal Mobile Telecommunications System (UMTS) network (see Gurusamy. ¶ [0023] “. . . Network communication 106 includes without limitation, wi-fi, Bluetooth, internet, GSM, GPS, radio frequency communication, WiMax, wired communication through USB, DVI and the likes . . .” see Gurusamy. ¶ [0039] “. . . Wireless interface 232 includes without limitation GPS, GSM, Wi-Fi, WiMax, Bluetooth, radio frequency systems. GPS (global positioning system) uses satellite to triangulate the location of vehicle 102. Here the location triangulation is not limited to GPS, and inputs from other location systems may also be used to approximate the location of vehicle 102. GSM (global system for mobile) enables in-vehicle computer 104 to interact with the connected internet world while on the move to provide services to the user such as voice calls, video calls, data calls, fax messages, internet, email, instant messaging, social blogging, controlling external machines, etc. In an embodiment, Wi-Fi communication is used to enable in-vehicle computer 104 to communicate with other networked computing devices such as laptops, desktops etc. for synchronizing information between in-vehicle computer 104 and user devices. For example, in case the user's vehicle 102 is nearby his/her house which has user's desktop, in-vehicle computer 104 on detecting the desktop through Wi-Fi technology will synchronize the music files of the desktop with in-vehicle computer 104's memory, therefore enabling the user to listen to his/her favorite music while driving. WiMax provides long range broadband internet connectivity to in-vehicle computer 104 therefore enabling the user to use high bandwidth applications inside vehicle 102. Further, data may also be transferred to OEM servers from vehicle 102. For example, data such as performance of vehicle 102 in different terrains, fuel efficiency of vehicle 102, volume at which user likes to hear music; usage of GPS by the user and the likes is sent to the OEM servers which may then analyze the data to develop new products or product improvements . . .”).

In regard to claim 8, the combination of Banasky, Bertolami, and Gurusamy teaches further comprising:
in response to determining that the first vehicle and the second vehicle are travelling to the same destination (see Banasky ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), transmit the playlist for presentation to conclude upon arrival at the same destination (see Gurusamy ¶ [0236] “. . . The vehicle of embodiment O.1 in which the image depicts a map with a driving route. O.1.2 The vehicle of embodiment O.1 in which the image depicts a criminal suspect. O.2 The vehicle of embodiment O in which the operating parameter is an audio presentation that is being broadcast within the vehicle, and in which the command to modify the operating parameter includes a command to terminate the audio presentation. . . “).
The motivation to combine Gurusamy with the combination of Banasky and Bertolami is described for the rejection of claim 3 and is incorporated herein.  Additionally Gurusamy enables an audio presentation to terminate when a vehicle reaches a destination.
In regard to claim 13, the combination of Banasky, Bertolami, and Gurusamy teaches wherein the control circuitry configured to transmit the playlist over a network, the network is one of a 3G network, a 4G network, an LTE network, an LTE-Advanced (LTE-A) network, a Global System for Mobile Communications (GSM) network, a Code Division Multiple Access (CDMA) network, a Wideband Code Division Multiple Access (WCDMA) network, an Ultra Mobile Broadband (UMB) network, a High-Speed Packet Access (HSPA) network, an Evolution Data Optimized (EV-DO) network, or a Universal Mobile Telecommunications System (UMTS) network (see Gurusamy. ¶ [0023], ¶ [0039] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Gurusamy with the combination of Banasky and Bertolami is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 18, the combination of Banasky, Bertolami, and Gurusamy teaches wherein the control circuitry is further configured to: in response to determining that the first vehicle and the second vehicle are travelling to the same destination (see Banasky ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), transmit the playlist for presentation to conclude upon arrival at the same destination (see Gurusamy ¶ [0236] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine Gurusamy with the combination of Banasky and Bertolami is described for the rejection of claim 8 and is incorporated herein.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) as applied to claims 1 – 2, 4, 10 – 12, 14, and 20 in further view of Gantt Jr. et al. .
In regard to claim 5, the combination of Banasky, and Bertolami teaches wherein determining that the first vehicle and the second vehicle have departed from the same location (see Banasky  Fig. 3, ¶ [0024] as described for the rejection of claim 21 and is incorporated herein).
  comprises: identifying a geographical location of the first vehicle (see Banasky – Fig. 5D vehicle V1) ; identifying a geographical location of the second vehicle (see Banasky – Fig. 5D vehicles V2 or V3) (see ¶ [0040] “ . . . FIG. 5D shows a map 560 of current locations of vehicles V1, V2, and V3 and may include navigational information for each vehicle (such as location).  . . .”); and in response to identifying the geographical location of the first vehicle matches the geographical location of the second vehicle (see Banasky – Fig. 5C ¶ [0039] “ . . FIG. 5C shows current distance remaining for the three vehicles 540, 542, 544 to the next destination of interest. For instance, if the vehicles are traveling to the next destination for the day, which may be a hotel or campground, then distance left before arrival for each vehicle may be displayed to road trip participants. Such may be presented in miles or kilometers, or may instead be a time estimate for each vehicle to the next destination based on current location, roads to travel over, and the like . . .”), determine that the geographical location of the first vehicle and the geographical location of the second vehicle are a same geographical location  (see Banasky –   ¶ [0045] “ .. . The Navigation system could incorporate the GPS coordinates, speed, and object detection information from each vehicle and show all vehicles on the same map with object detection warnings from each vehicle. In one example, there is a vehicle health screen that shows fuel levels and warnings from each vehicle on the trip. In another example, there is a section of the screen that displays messages sent from each vehicle. In such fashion, there can be a common notification to all vehicles on the trip. For example, if there is a group of friends that are going on a trip from Michigan to Florida, and all of the vehicles are involved in the road trip, the vehicles can synchronize prior to the trip. The lead vehicle can be specified or automatically identified as the front vehicle on the trip. A range can be specified or automatically enabled, and when a vehicle gets outside of that range, a prompt or 
The combination of Banasky, and Bertolami fails to explicitly teach, wherein the same geographical location is a predefined radius from the geographical location of the first vehicle.  However Gantt teaches wherein the same geographical location is a predefined radius (e.g. within 50 meters) from the geographical location of the first vehicle (see ¶ [0044]” . . . the backend facility 80 can identify vehicle trips that are coextensive with one another. For example, a first vehicle trip may have a start location that is very close (e.g., within 50 meters) to a start location of a second vehicle trip and the first vehicle trip may have an end location that is very close (e.g., within 50 meters) to an end location of the second vehicle trip. Thus, in such an example, the first vehicle trip and the second vehicle trip can be considered to be coextensive with one another. Also, in some embodiments, the date or time (e.g., the time of day and/or the day of the week) can be taken into consideration when identifying coextensive vehicle trips.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method of managing electrical energy consumption and generation of a vehicle by determining a vehicle operation schedule for the vehicle, wherein the vehicle operation schedule includes one or more expected vehicle trips that each include a vehicle start location, a vehicle end location, and a time period, as taught by Gantt, into a system and method for coordinating a plurality of road vehicles includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, and the two vehicles share a synchronized media content presentation between devices that are playing the same content at the same time as taught by the combination of Banasky  and Bertolami.  Such incorporation provides more information to determine the relative location of the vehicles at the start and duration of the trip.
In regard to claim 15, the combination of Banasky  and Bertolami teaches wherein the control circuitry configured to determine that the first vehicle and the second vehicle have departed from the same location (see Banasky  Fig. 3, ¶ [0024] as described for the rejection of claim 21 and is incorporated herein) comprises:
identifying a geographical location of the first vehicle (see Banasky – Fig. 5D vehicle V1); identifying a geographical location of the second vehicle(see Banasky – Fig. 5D vehicles V2 or V3) (see ¶ [0040] as described for the rejection of claim 5 and is incorporated herein); and in response to identifying the geographical location of the first vehicle matches the geographical location of the second vehicle(see Banasky – Fig. 5C  ¶ [0039] as described for the rejection of claim 5 and is incorporated herein), determine that the geographical location of the first vehicle and the geographical location of the second vehicle are a same geographical location(see Banasky –   ¶ [0045] as described for the rejection of claim 5 and is incorporated herein).
The combination of Banasky and Bertolami fails to explicitly teach wherein the same geographical location is a predefined radius from the geographical location of the first vehicle.  However Gantt teaches wherein the same geographical location is a predefined radius (e.g. within 50 meters) from the geographical location of the first vehicle (see ¶ [0044] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Gantt with the combination of Banasky and Bertolami is described for the rejection of claim 5 and is incorporated herein.
Claims 6 – 7, 9, 16 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) as applied to claims 1 – 2, 4, 10 – 12, 14, and 20 in further view of Sharma et al. .
In regard to claim 6, the combination of Banasky and Bertolami fails to explicitly teach further comprises: determining a length of the playlist; identifying a span of a trip of the first vehicle and a span of a trip of the second vehicle; in response to determining the length of the playlist, the span of the trip of the first vehicle and the span of the trip of the second vehicle, transmitting the playlist to the first vehicle to conclude at an end of the span of the trip of the first vehicle and transmit the playlist to the second vehicle to conclude at an end of the span of the trip of the second vehicle.  However Sharma teaches further comprises: determining a length of the playlist (see ¶ [0014]  “. . . the content may include any suitable content including, but not limited to, audio, video, still pictures, interactive games, movies, radio, television, podcasts, or combinations thereof. The playlist may be a time sequence of content that is provided and/or rendered to individuals within the vehicle. The individuals within the vehicle may include the driver and/or passengers. Embodiments of the disclosure may include user profiles that are linked to one or more of the driver and/or passengers. For example, each individual may have a user profile associated therewith. It should also be noted that a particular individual may sometimes be the driver of the vehicle and at other times be a passenger within the vehicle. The context within which the vehicle is used may include the type of travel and/or the individuals within the vehicle. For example, the context may include travel to work, travel to the grocery store, or any other type of suitable usage of the vehicle. Typically, the context of travel, and the type of travel associated therewith, may be periodic and/or predictable in terms of variety of parameters. These parameters may include the distance traveled, a route traveled, the speed of travel, the time of travel, locations of travel, and/or the individuals within the vehicle . . .”) ;
identifying a span of a trip of the first vehicle and a span of a trip of the second vehicle (see ¶ [0072] “ . . . It will be appreciated that in certain embodiments, the playlist may be assembled based at least in part on a predicted and/or estimated duration of the trip. The duration may be predicted by the IVI system 150 as part of predicting the drive context of the trip. It may be unsatisfying to occupants ; in response to determining the length of the playlist (see ¶ ¶ [0041-0042]” . . . The assembling module 240 may have instructions stored thereon that when executed by the processors 220 configure the IVI system 150 to assemble a progression of content to be rendered, such as in the form of a playlist . . . The assembling module 240 may further include instructions stored thereon that when executed by the processors 220 configure the IVI system 150 to assemble a playlist based at least in part on a driving context. The driving context may relate to a known current use of the vehicle 100 or a predicted current use of the vehicle 100. For example, the IVI system 150 may be configured to generate a playlist based on the context of the trip, such as the duration of the trip . . .”), the span of the trip of the first vehicle and the span of the trip of the second vehicle (see ¶ [0042] “ . . . the IVI system 150 may select a particular number, sequence, and/or type of content based at least in part on the predicted duration of the current trip in addition to the factors of occupant 130, 140 content preferences and content availability. If the duration of the trip were to change from what is predicted by the IVI system 150, such as due to traffic conditions, the IVI system 150 may modify the generated playlist accordingly . . .”), transmitting the playlist to the first vehicle to conclude at an end of the span of the trip of the first vehicle (see ¶ [0048] “. . . the IVI system 150 may identify a preferred genre of music when a particular occupant 130, 140 is in the vehicle 100. As another example, the IVI system may identify a preferred sequence of content when a particular group of occupants 130, 140 are within the vehicle 100. As yet another example, the IVI system 150 may identify that a particular type of content may be rendered under a particular driving context, such as driving during a rain storm . . .”) and transmit the playlist to the second vehicle to conclude at an end of the span of the trip of the second vehicle (see ¶ [0045] “. . . The IVI system 150 may also be configured to upload user and/or context profiles to the profile server 204. For example, if a particular user and/or context profile is updated during use and learning an 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to receive content and generate a playlist of content based at least on part on content interests and the preferences of the occupants in vehicles, as taught by Sharma, into a system and method for coordinating a plurality of road vehicles includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, and the two vehicles share a synchronized media content presentation between devices that are playing the same content at the same time as taught by the combination of Banasky  and Bertolami.  Such incorporation enables the playlist to be customized by the trip being shared by the multiple vehicles.
In regard to claim 7, the combination of Banasky and Bertolami further comprises: in response to determining the first vehicle and the second vehicle have departed from the same location (see Banasky ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), determining a time to destination of the first vehicle and a time to destination of the second vehicle (see Banasky ¶ [0029]”. . . The road trip starts at step 322, during which time information may be continually uploaded 324 to the server 28 in realtime, to update other participants in the road trip as the road trip unfolds. As the server 28 is updated at step 324, the updated information is available for download by other participants at step 326, generally occurring automatically and without human intervention. The process continues 328 and, if more information is added 330 during the road trip, it is again uploaded at step 
The combination of Banasky and Bertolami fails to explicitly teach determining a length of the playlist; in response to determining the length of the playlist, the time to destination of the first vehicle and the time to destination of the second vehicle, transmitting the playlist to the first vehicle and to conclude presentation before arriving at the destination of the first vehicle and transmit the playlist to the second vehicle to conclude presentation before arriving at the destination of the second vehicle. However Sharma teaches determining a length of the playlist (see ¶ [0014]  “. . . the content may include any suitable content including, but not limited to, audio, video, still pictures, interactive games, movies, radio, television, podcasts, or combinations thereof. The playlist may be a time sequence of content that is provided and/or rendered to individuals within the vehicle. The individuals within the vehicle may include the driver and/or passengers. Embodiments of the disclosure may include user profiles that are linked to one or more of the driver and/or passengers. For example, each individual may have a user profile associated therewith. It should also be noted that a particular individual may sometimes be the driver of the vehicle and at other times be a passenger within the vehicle. The context within which the vehicle is used may include the type of travel and/or the individuals within the vehicle. For example, the context may include travel to work, travel to the grocery store, or any other type of suitable usage of the vehicle. Typically, the context of travel, and the type of travel associated therewith, may be periodic and/or predictable in terms of variety of parameters. These parameters may include the distance traveled, a route traveled, the speed of travel, the time of travel, locations of travel, and/or the individuals within the vehicle . . .”) ;
in response to determining the length of the playlist (see ¶ ¶ [0041-0042]” . . . The assembling module 240 may have instructions stored thereon that when executed by the processors 220 configure the IVI system 150 to assemble a progression of content to be rendered, such as in the form of a playlist . . . The assembling module 240 may further include instructions stored thereon that when executed by the processors 220 configure the IVI system 150 to assemble a playlist based at least in part on a driving context. The driving context may relate to a known current use of the vehicle 100 or a predicted current use of the vehicle 100. For example, the IVI system 150 may be configured to generate a playlist based on the context of the trip, such as the duration of the trip . . .”), the time to destination of the first vehicle and the time to destination of the second vehicle (see ¶ [0042] “ . . . the IVI system 150 may select a particular number, sequence, and/or type of content based at least in part on the predicted duration of the current trip in addition to the factors of occupant 130, 140 content preferences and content availability. If the duration of the trip were to change from what is predicted by the IVI system 150, such as due to traffic conditions, the IVI system 150 may modify the generated playlist accordingly . . .”), transmitting the playlist to the first vehicle and to conclude presentation before arriving at the destination of the first vehicle and transmit the playlist to the second vehicle to conclude presentation before arriving at the destination of the second vehicle (see ¶ [0072] “. . . It will be appreciated that in certain embodiments, the playlist may be assembled based at least in part on a predicted and/or estimated duration of the trip. The duration may be predicted by the IVI system 150 as part of predicting the drive context of the trip. It may be unsatisfying to occupants 130, 140 of the vehicle to only experience a portion of a particular content. Therefore, the IVI system 150 may assemble a playlist considering the predicted duration of the trip. For example, relatively long content, or segment thereof, may be rendered at a point in the playlist sequence where that content or segment may be rendered in its entirety. As an additional example, content may be selected for the playlist and/or rendered in a manner so that there is sufficient content for the entire predicted duration of the trip. As yet another 
The motivation to combine Sharma with the combination of Banasky and Bertolami is described for the rejection of claim 6 and is incorporated herein.  Additionally Sharma provides logic to shorten or lengthen the playlist dynamically based on changing trip durations.
In regard to claim 9, the combination of Banasky and Bertolami teaches wherein generating the playlist of media content (see Banasky ¶ [0034] as described for the rejection of claim 1 and is incorporated herein).  
The combination of Banasky and Bertolami fails to explicitly teach comprises: receiving a selection provided by a user in the first vehicle; generating the playlist based on the selection of the user in the first vehicle.  However Sharma teaches comprises: receiving a selection provided by a user in the first vehicle (see ¶ [0075] “. . . comparing the content interest of the driver 130 with the content interest of the passenger 140, as determined at least in part from their respective user profiles. If at block 708 it is determined that there is no overlap in content interest, then at block 710, some content of the driver's interest and some content of the passenger's interest may be selected. On the other hand, is at block 708 it is determined that there is overlap in content interest, then at block 712, content of mutual interest of the driver and the passenger may be selected. In some alternative cases, content of overlapping interest may be selected along with some content of interest to only either of the driver 130 or the passenger 140. At block 714, the content selected by the processes of either block 710 or 712 may be assembled to generate a playlist. This playlist may subsequently be used by the IVI system to  generating the playlist based on the selection of the user in the first vehicle (see ¶ [0076] “... the algorithms for selecting the playlist may generate the playlist by selecting the largest amount of content that may be of common interest to both the father and the daughter and then some content that may be of interest only to the father or only to the daughter.  . .”).
The motivation to combine Sharma with the combination of Banasky and Bertolami is described for the rejection of claim 6 and is incorporated herein.  Additionally Sharma provides logic to generate a playlist comprised of content influenced by a passenger in the first vehicle. 
In regard to claim 16, the combination of Banasky and Bertolami fails to explicitly teach wherein the control circuitry is further configured to: determine a length of the playlist;
identify a span of a trip of the first vehicle and a span of a trip of the second vehicle; in response to determining the length of the playlist, the span of the trip of the first vehicle and the span of the trip of the second vehicle, transmit the playlist to the first vehicle to conclude at an end of the span of the trip of the first vehicle and transmit the playlist to the second vehicle to conclude at an end of the span of the trip of the second vehicle.   However Sharma teaches wherein the control circuitry is further configured to: determine a length of the playlist (see ¶ [0014] as described for the rejection of claim 6 and is incorporated herein); identify a span of a trip of the first vehicle and a span of a trip of the second vehicle (see ¶ [0072] as described for the rejection of claim 6 and is incorporated herein).; in response to determining the length of the playlist (see ¶ ¶ [0041-0042] as described for the rejection of claim 6 and is incorporated herein), the span of the trip of the first vehicle and the span of the trip of the second vehicle (see ¶ [0042] as described for the rejection of claim 6 and is incorporated herein), transmit the playlist to the first vehicle to conclude at an end of the span of the trip of the first vehicle (see ¶ [0048] as described for the rejection of claim 6 and is incorporated herein) and transmit the playlist to the second vehicle to conclude at an end of the span of the trip of the second vehicle (see ¶ [0045] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Sharma with the combination of Banasky and Bertolami is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 17, the combination of Banasky and Bertolami teaches wherein the control circuitry is further configured to: in response to determining the first vehicle and the second vehicle have departed from the same location (see Banasky ¶ [0024] as described for the rejection of claim 1 and is incorporated herein),, determine a time to destination of the first vehicle and a time to destination of the second vehicle (see Banasky ¶ [0029] as described for the rejection of claim 7 and is incorporated herein);
The combination of Banasky and Bertolami fails to explicitly teach determine a length of the playlist; in response to determining the length of the playlist, the time to destination of the first vehicle and the time to destination of the second vehicle, transmit the playlist to the first vehicle and to conclude presentation before arriving at the destination of the first vehicle and transmit the playlist to the second vehicle to conclude presentation before arriving at the destination of the second vehicle.  However Sharma teaches determine a length of the playlist (see ¶ [0014] as described for the rejection of claim 7 and is incorporated herein); in response to determining the length of the playlist (see ¶ ¶ [0041-0042] as described for the rejection of claim 7 and is incorporated herein), the time to destination of the first vehicle and the time to destination of the second vehicle (see ¶ [0042] as described for the rejection of claim 7 and is incorporated herein) , transmit the playlist to the first vehicle and to conclude presentation before arriving at the destination of the first vehicle and transmit the playlist to the second vehicle to conclude presentation before arriving at the destination of the second vehicle (see ¶ [0072] as described for the rejection of claim 7 and is incorporated herein).

In regard to claim 19, the combination of Banasky and Bertolami teaches wherein the control circuitry is configured to generate the playlist of media content (see Banasky ¶ [0034] as described for the rejection of claim 1 and is incorporated herein).
The combination of Banasky and Bertolami fails to explicitly teach comprises: receiving a selection provided by a user in the first vehicle; generating the playlist based on the selection of the user in the first vehicle.  However Sharma teaches comprises: receiving a selection provided by a user in the first vehicle (see ¶ [0075] as described for the rejection of claim 9 and is incorporated herein); generating the playlist based on the selection of the user in the first vehicle (see ¶ [0076] as described for the rejection of claim 9 and is incorporated herein).
The motivation to combine Sharma with the combination of Banasky and Bertolami is described for the rejection of claim 9 and is incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444